Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
                              , 2011, by and between Geokinetics Inc., a
Delaware corporation (the “Company”), and
                                                   (“Indemnitee”).  Capitalized
terms used herein and not otherwise defined have the meanings set forth in
Section 17.

 

WHEREAS, Indemnitee performs a valuable service for the Company;

 

WHEREAS, the bylaws, as amended, of the Company (the “Bylaws”) provide for the
indemnification of directors, officers and certain employees and agents of the
Company, as permitted by the Delaware General Corporation Law, as amended (the
“DGCL”);

 

WHEREAS, the Bylaws and the DGCL, by their nonexclusive nature, permit contracts
between the Company and such directors, officers and employees and agents of the
Company with respect to indemnification of such persons;

 

WHEREAS, the Board of Directors of the Company has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons to serve the Company in
certain capacities, including as members of the Company’s Board of Directors and
as officers of the Company, that this situation is detrimental to the best
interests of the Company’s stockholders and that therefore the Company should
act to ensure that there will be increased certainty of indemnification
protection for the individuals serving in such capacities in the future;

 

WHEREAS, this Agreement is a supplement to the provisions of the DGCL, the
Company’s Certificate of Incorporation and the Bylaws and any resolutions
adopted pursuant thereto and is not intended to be a substitute therefor, nor is
it intended to diminish or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability and in order to induce Indemnitee to serve
in his or her Corporate Capacity, the Company has determined and agreed to enter
into this Agreement with Indemnitee.

 

NOW, THEREFORE, in consideration of Indemnitee’s service in his or her Corporate
Capacity, the parties hereto, intending to be legally bound, agree as follows:

 

1.             Indemnification of Indemnitee. Subject to Section 5, the Company
hereby agrees to indemnify, defend and hold harmless Indemnitee if Indemnitee
is, or is threatened to be made, a party to or a witness, or is otherwise
involved, in any Proceeding by reason of Indemnitee’s Corporate Capacity to the
maximum extent permitted by the DGCL, as the same now exists or may hereafter be
amended (but only to the extent any such amendment permits the Company to
provide broader indemnification rights than the DGCL permitted the Company to
provide prior to such amendment); provided, however, that except as provided in
Section 6, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with a Proceeding initiated by Indemnitee (other than in
Indemnitee’s Corporate Capacity) against the Company or

 

--------------------------------------------------------------------------------


 

any director or officer of the Company unless the Company has joined in or
consented in writing to the initiation of such action.

 

2.             Advancement of Expenses.

 

(a)           The Company shall pay for or reimburse the Expenses of Indemnitee
with respect to Indemnitee’s Corporate Capacity in advance of the final
disposition of the Proceeding if Indemnitee furnishes the Company a written
undertaking, in a form reasonably satisfactory to the Company, to repay any
advances if it is ultimately determined that Indemnitee is not entitled to
indemnification under this Agreement. However, if it is ultimately determined
that Indemnitee is not entitled to indemnification under this
Agreement, Indemnitee will not be obligated to repay any advances if it is
ultimately determined that Indemnitee is entitled to indemnification under the
DGCL, the Certificate of Incorporation, the Bylaws, any resolutions promulgated
under the Certificate of Incorporation, the Bylaws, or otherwise. Such
undertaking must be an unlimited general obligation of Indemnitee but need not
be secured and will be accepted without reference to the financial ability of
Indemnitee to make repayment.

 

(b)           Notwithstanding any other provision of this Agreement, provided
the Indemnitee has presented the undertaking required pursuant to Section 2(a),
the advances to be made hereunder shall be paid from time to time by the Company
to Indemnitee within ten (10) days following receipt of a written request
therefor by the Company from the Indemnitee, accompanied by copies of the
relevant invoices. Any advances and undertakings to repay pursuant to this
Section 2 shall be unsecured and interest free. Notwithstanding the foregoing,
the obligation of the Company to advance Expenses pursuant to this Section 2
shall be subject to the condition that, if, when and to the extent that the
Company determines that Indemnitee would not be permitted to be indemnified
under applicable law, the Company shall be reimbursed, within sixty (60) days of
such determination, by Indemnitee (who hereby agrees to reimburse the Company)
for all such amounts previously paid by the Company pursuant to this Section 2;
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Company that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Company for any advance of Expenses until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).

 

3.             Indemnification for Expenses of an Indemnitee Who is Wholly or
Partly Successful.  Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of Indemnitee’s Corporate Capacity, a
party to and is successful on the merits or otherwise in defense of any
Proceeding, or in defense of any claim, issue or matter therein, Indemnitee
shall be indemnified against Expenses incurred by Indemnitee in connection with
the Proceeding, regardless of whether Indemnitee has met the standards set forth
in Sections 145(a) and (b) of the DGCL and without any action or determination
in accordance with Section 5.  If Indemnitee is not wholly successful in such
Proceeding but is successful on the merits or otherwise as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses incurred by Indemnitee in connection
with each successfully resolved claim, issue or matter. Any necessary

 

2

--------------------------------------------------------------------------------


 

determination regarding the allocation or apportionment of Expenses between
successful and unsuccessful claims, issues or matters shall be made by the
person, persons or entity empowered or selected under Section 5(b) to determine
whether Indemnitee is entitled to indemnification.

 

4.             Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

5.             Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of the parties to secure for Indemnitee
rights of indemnification to the maximum extent permitted under the law and
public policy of the State of Delaware.  Accordingly, the following procedures
and presumptions shall apply if any question arises as to whether Indemnitee is
entitled to indemnification under this Agreement (provided, however, if the
procedures for determination of entitlement to indemnification as currently set
forth in the DGCL are amended to require different procedures and such different
procedures create any material inconsistency between the procedures set forth in
paragraph (b) below, the procedures set forth in paragraph (b) shall also be
deemed to be amended in the same manner to the extent necessary to remove the
material inconsistency without any further action on the part of the Company or
Indemnitee):

 

(a)           To obtain indemnification (other than the advancement of Expenses
and other than as provided otherwise herein) under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Corporate Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.  Any
expenses incurred by Indemnitee in connection with Indemnitee’s request for
indemnification hereunder shall be borne by the Company.  The Company hereby
indemnifies and agrees to hold Indemnitee harmless for any expenses (including
attorneys’ fees and costs) incurred by Indemnitee under the immediately
preceding sentence irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification.

 

(b)           The Company shall not indemnify Indemnitee under Section 1 unless
a determination has been made for a specific Proceeding that indemnification of
Indemnitee is permissible under Section 145 of the DGCL.  The determination
shall be made:

 

(i)            If there are two or more Disinterested Directors, by a majority
vote of all the Disinterested Directors (a majority of whom shall for such
purpose constitute a quorum) or by a majority of the members of a committee of
two or more Disinterested Directors appointed by such a majority vote of all of
the Disinterested Directors; or

 

(ii)           By independent legal counsel in a written opinion, so long as
such independent legal counsel is:

 

3

--------------------------------------------------------------------------------


 

(A)          selected in the manner prescribed in paragraph (i) of this
subsection; or

 

(B)          if there are fewer than two Disinterested Directors, selected by
the Board of Directors (in which selection directors who do not qualify as
Disinterested Directors may participate);

 

(iii)          provided, however, that following a Change of Control of the
Company, with respect to all matters thereafter arising out of acts, omissions
or events occurring prior to or after the Change of Control of the Company
concerning the rights of Indemnitee to seek indemnification under this
Section 5, such determination shall be made by independent legal counsel
nominated by Indemnitee and selected by the Board of Directors or its committee
in the manner described in Sections 5(b)(i) and 5(b)(ii)(B) (which selection
shall not be unreasonably withheld or delayed), which counsel shall not have
otherwise performed services for the Indemnitee or the Company or its successors
or predecessors (other than in connection with similar matters) within the five
(5) years preceding its engagement to render such opinion (“Independent
Counsel”).  If Indemnitee fails to nominate Independent Counsel within ten
(10) business days following written request by the Company to nominate
Independent Counsel, the Board of Directors or its committee shall select
Independent Counsel in the manner described in Section 5(b)(ii).  Independent
Counsel shall not in any case be a person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement, nor shall Independent Counsel be any
person who has been sanctioned or censured for ethical violations of applicable
standards of professional conduct. Such Independent Counsel shall determine as
promptly as practicable whether and to what extent Indemnitee would be permitted
to be indemnified under applicable law and shall render a written opinion to the
Company and to Indemnitee to such effect. The Company agrees to pay the
reasonable fees and costs of the Independent Counsel referred to above and to
fully indemnify such Independent Counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Section 5 or its
engagement pursuant hereto.

 

(c)           If the person, persons or entity empowered or selected under
Section 5(b) to determine whether Indemnitee is entitled to indemnification have
not made a determination within sixty (60) days after receipt by the Company of
the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

(d)           Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or

 

4

--------------------------------------------------------------------------------


 

information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination.  Each such person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification shall act reasonably
and in good faith in making a determination under this Agreement of Indemnitee’s
entitlement to indemnification.  Any expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

 

6.             Remedies of Indemnitee; Legal Fees and Expenses.

 

(a)           If (i) a determination is made pursuant to Section 5 that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 2, (iii) no
determination of entitlement to indemnification has been made pursuant to
Section 5(b) within sixty (60) days after receipt by the Company of the request
for indemnification, or (iv) payment of indemnification is not made within
twenty (20) days after a determination has been made that Indemnitee is entitled
to indemnification or such determination is deemed to have been made pursuant to
Section 5, Indemnitee shall be entitled to an adjudication of Indemnitee’s
entitlement to such indemnification or advancement of Expenses. The Company
shall not oppose Indemnitee’s right to seek any such adjudication.

 

(b)           If a determination is made pursuant to Section 5(b) that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding.

 

(c)           If Indemnitee, pursuant to this Section 6, seeks an interpretation
or judicial adjudication of Indemnitee’s rights under, or to recover damages for
breach of this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section 17) actually and reasonably incurred by
Indemnitee in such interpretation or judicial adjudication, regardless of
whether Indemnitee ultimately is determined to be entitled to such
interpretation, indemnification, advancement of expenses or insurance recovery.

 

(d)           The Company shall be precluded from asserting in any judicial
proceeding that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court that the Company
is bound by all the provisions of this Agreement.

 

7.             Presumption of Entitlement. In making a determination of
entitlement to indemnification under this Agreement pursuant to Section 5, the
person, persons or entity making such determination shall presume that
indemnification is permissible unless clearly precluded by this Agreement or the
applicable provisions of the DGCL.

 

8.             No Presumptions as to Certain Termination Events of Proceeding.
For purposes of this Agreement, the termination of a Proceeding by judgment,
order, settlement or conviction,

 

5

--------------------------------------------------------------------------------


 

or upon a plea of nolo contendere or its equivalent does not, of itself, create
a presumption that Indemnitee did not meet the standard of conduct set forth in
Section 145 of the DGCL.

 

9.             Non-Exclusivity. The rights of indemnification as provided by
this Agreement (including without limitation the right to advancement of
Expenses) shall be in addition to, and not in lieu of, any other rights to which
Indemnitee may at any time be entitled under the DGCL, applicable law, the
Company’s Certificate of Incorporation or Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise.  Except as required by
applicable law, the Company shall not adopt any amendment to its Certificate of
Incorporation or Bylaws the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement.  No
amendment, alteration or termination of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by Indemnitee in his or her Corporate
Capacity prior to such amendment, alteration or termination.  To the extent that
a change in the DGCL, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the DGCL, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.  No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise.  The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

10.          Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee.  Following receipt of indemnification payments
hereunder, as further assurance, Indemnitee shall execute all papers required
and, at the expense of the Company, take all action reasonably necessary to
secure such rights, including execution of such documents as are reasonably
necessary to enable the Company to bring suit to enforce such rights.

 

11.          Insurance. The Company has already obtained and will maintain a
policy or policies of insurance with reputable insurance companies providing
some or all of the individuals serving in a Corporate Capacity with coverage for
losses, or to ensure the Company’s performance of its indemnification
obligations under this Agreement.  To the extent that the Company maintains an
insurance policy or policies providing liability insurance for individuals
serving in a Corporate Capacity, or in capacities substantially similar to the
Corporate Capacity, Indemnitee must be covered by such policy or policies in
such manner as to provide Indemnitee the same rights and benefits as are
accorded other individuals serving in substantially the same Corporate Capacity
or in capacities substantially similar to the Corporate Capacity.  The policy or
policies of insurance protect and will protect Indemnitee against loss,
liability, costs or Expenses whether or not the Company would have the power to
indemnify such person against such loss, liability, costs or Expenses under the
DGCL or applicable law.  Any failure by the Company to maintain insurance will
not discharge the Company’s indemnification obligations under this Agreement.

 

12.          No Duplication of Payment.  The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the

 

6

--------------------------------------------------------------------------------


 

extent that Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement or otherwise.

 

13.          Defense of Claims. The Company shall be entitled to participate in
the defense of any Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Capacity or to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee, provided, however, if Indemnitee,
concludes that (a) the use of counsel chosen by the Company to represent
Indemnitee would likely present such counsel with an actual or potential
conflict of interest and Indemnitee furnishes to the Company a written opinion
of counsel to such effect, (b) the named parties in the Proceeding include both
Indemnitee and the Company and Indemnitee concludes that there may be one or
more legal defenses available to Indemnitee that are different from or in
addition to those available to the Company, and Indemnitee furnishes to the
Company a written opinion of counsel to such effect, or (c) any such
representation by counsel would be precluded under the applicable standards of
conduct then prevailing, and Indemnitee furnishes to the Company a written
opinion of counsel to such effect, then Indemnitee shall be entitled to retain
separate counsel (but not more than one law firm plus, if applicable, local
counsel) at the Company’s expense. The Company shall not be liable to Indemnitee
under this Agreement for any amounts paid in settlement of any Proceeding
effected without the Company’s prior written consent.  The Company shall not,
without the prior written consent of Indemnitee, effect any settlement of any
Proceeding unless such settlement solely involves the payment of money and
includes a complete and unconditional release of Indemnitee from all liability
on all claims that are the subject matter of the Proceeding. Neither the Company
nor Indemnitee shall unreasonably withhold its consent to any proposed
settlement; provided, however, that Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnitee.

 

14.          Successors and Binding Agreement.

 

(a)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all the business or assets of the Company, by agreement in
form and substance satisfactory to Indemnitee and Indemnitee’s counsel,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place. This Agreement shall be binding upon and inure to
the benefit of the Company and any successor to the Company, including any
person or entity acquiring directly or indirectly all or substantially all of
the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Company” for purposes of this Agreement).

 

(b)           Indemnitee’s right to indemnification and advancement of Expenses
pursuant to this Agreement shall continue regardless of the termination of
Indemnitee’s Corporate Capacity, and this Agreement shall inure to the benefit
of and be enforceable by Indemnitee’s personal or legal representatives,
executors, administrators, spouses, heirs, assigns and other successors.

 

7

--------------------------------------------------------------------------------


 

(c)           This Agreement is personal in nature and neither of the parties
hereto shall, without the prior written consent of the other, assign or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 14(a) and 14(b).

 

15.          Enforcement/Reliance.

 

(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve in a Corporate Capacity, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving in such Corporate
Capacity.

 

(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

 

16.          No Construction as an Employment Agreement or Any Other
Commitment.  Nothing contained in this Agreement shall be construed as giving
Indemnitee any right to be retained in the employ or as an officer of the
Company or any of its subsidiaries, if Indemnitee currently serves as an officer
of the Company, or to be renominated or reelected as a director of the Company,
if Indemnitee currently serves as a director of the Company.

 

17.          Definitions.  For purposes of this Agreement:

 

(a)           “Affiliate” has the meaning as defined in Rule 405 under the
Securities Act of 1933, as amended.

 

(b)           “Change of Control” means the occurrence with respect to the
Company of any of the following events: (a) any “person,” as such term is used
in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities; (b) during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company, and any new director (other than a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in clauses (a), (c) or (d) of this definition) whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3rds) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason other than normal retirement, death or disability to
constitute at least a majority thereof; (c) the stockholders of the Company
approve a merger or consolidation of the Company with any other person, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities
for the surviving entity) more than fifty percent (50%) of the combined voting
power of the voting

 

8

--------------------------------------------------------------------------------


 

securities of the Company or surviving entity outstanding immediately after such
merger or consolidation, or (ii) a merger in which the Company is the surviving
entity but no “person” (as defined above) acquires more than fifty percent (50%)
of the combined voting power of the Company’s then outstanding securities; or
(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

 

(c)           “Corporate Capacity” describes serving as a member of the Board of
Directors of the Company, an officer of the Company, or at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of an Enterprise. Corporate Capacity includes,
unless the context requires otherwise, the estate or personal representative of
Indemnitee.

 

(d)           “Disinterested Director” means a director who at the time of a
vote referred to in Section 5(b) is not:

 

(i)            A party to the Proceeding; or

 

(ii)           A director having a familial, financial, professional, or
employment relationship with the director or officer whose indemnification or
advance for Expenses is the subject of the decision being made with respect to
the Proceeding, which relationship would, in the circumstances, reasonably be
expected to exert an influence on the director’s judgment when voting on the
decision being made.

 

(e)           “Enterprise” means any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan, organization
or other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent.

 

(f)            “Expenses” means, (i) with respect to any Proceeding against
Indemnitee other than a Proceeding by or in right of the Company, all expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with such Proceeding, including attorneys’ fees and
costs, and (ii) with respect to any Proceeding against Indemnitee by or in right
of the Company, all expenses actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of such Proceeding, including
attorneys’ fees and costs.

 

(g)           “Proceeding” means any threatened, pending, or completed action,
suit, or proceeding, including discovery, whether civil, criminal,
administrative, arbitrative, or investigative, whether formal or informal and
including any action brought under the federal securities laws.

 

18.          Modification and Waiver.  This Agreement may not be modified,
amended, altered, supplemented or terminated, except upon the execution and
delivery of a written agreement executed by the parties hereto.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

 

9

--------------------------------------------------------------------------------


 

19.          Notice By Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that may be subject to indemnification covered hereunder.  The failure
to so notify the Company shall not relieve the Company of any obligation that it
may have to Indemnitee under this Agreement or otherwise unless and only to the
extent that such failure or delay materially prejudices the Company.

 

20.          Notices.  Any notice, request, instruction, consent, correspondence
or other document to be given hereunder by either party to the other (herein
collectively called “Notice”) shall be in writing and delivered in person or by
courier service requiring acknowledgment of receipt of delivery or mailed by
certified mail, postage prepaid and return receipt requested, or by telecopier,
as follows:

 

If to the Indemnitee, addressed to:

 

 

 

 

 

Telecopier No.:

 

If to Company, addressed to:

 

Geokinetics Inc.

Attention: William L. Moll, Jr.

1500 CityWest Blvd., Suite 800

Houston, Texas 77042

Telecopier No.: (713) 850-7330

 

Notice given by personal delivery or courier service shall be effective upon
actual receipt.  Notice given by mail shall be effective upon actual receipt or,
if not actually received, the fifth business day following deposit with the U.S.
Post Office.  Notice given by telecopier shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours.  Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

 

21.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same Agreement.

 

22.          Descriptive Headings.  The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

10

--------------------------------------------------------------------------------


 

23.          Governing Law.  The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware without application of the conflict of laws principles
thereof.

 

24.          Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

25.          Entire Agreement.  This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 

The parties hereto have executed this Indemnification Agreement as of the day
and year first above written.

 

 

GEOKINETICS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

11

--------------------------------------------------------------------------------